Citation Nr: 1517410	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  08-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS) prior to November 9, 2012, and a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Deptarment of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California. 

In April 2015, the Veteran failed to show without good cause for a Videoconference hearing.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.704(d) (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT


1.  For the period prior to November 9, 2012, the Veteran's anxiety disorder NOS symptomatology was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of mood or motivation; flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

2.  For the period beginning November 9, 2012, the Veteran's anxiety disorder NOS symptomatology has resulted in occupational and social impairment with reduced reliability and productivity, due to such symptoms as depressed mood, suspiciousness, mild memory loss, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for anxiety disorder NOS, for the period prior to November 9, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 9400 (2014).

2.  The criteria for a disability rating higher than 50 percent for anxiety disorder NOS, for the period beginning November 9, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in August 2006.  The RO also provided Dingess notice in June 2008.  These letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection have been more than substantiated, the claims has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in April 2007 and November 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating. 

III.  Anxiety Disorder

The Veteran's anxiety disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  

Anxiety disorder is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440.  

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.

Ratings are assigned according to the manifestation of  particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A score of between 31 and 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  

A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  

A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

	Factual Background

In a mental health intake assessment dated in June 2006, the Veteran endorsed symptoms: "irritability, needing very little sleep, nightmares, bothered by loud noises, feeling numb."  He reported symptoms since his service in Vietnam.  He reported problems in relationships, and indicated he would isolate himself when an argument erupted.  The Veteran reported that his primary care physician gave him some medication for his depression for a while, but he took himself off it after six months.  He was uncertain whether this helped him.  He denied any hospitalizations or suicide attempts.  The Veteran indicated that he has primarily worked at a Mill, shipping/receiving/gold dredge for 20 years.  He also noted that he raised cattle and farmed on the side.  The Veteran reported that he has been married four times.  He indicated he was on good terms with all of his ex-wives.  He indicated he was presently married, and found himself "very much at ease" with his present wife.  He indicated that he was close with his two sons.  

The Veteran's affect revealed some depression.  His thought process was linear.  He denied suicidal or homicidal ideation.  He denied any hallucinations or paranoia.  He had adequate judgment, but limited insight.  He indicated that he was angry, but never acted out on his anger.  He reported being irritable, with an occasional depressed mood.  He denied feeling of hopelessness and had adequate energy.  He denied any phobias, compulsions, or rituals.  He reported that he "worries a lot."  The Veteran reported few friends.  He indicated that he worked fairly well, but noted that people irritated him.  The clinical psychologist diagnosed him with posttraumatic stress disorder (PTSD) of mild to moderate severity, and assigned a GAF of 45.

On VA examination in April 2007, the Veteran reported occasional dreams and intrusive thoughts about Vietnam.  He denied difficulty watching war movies related to Vietnam.  He reported three failed marriages because he did not show enough affection towards his ex-wives.  He denied avoidance of large crowds.  He denied any sleep or anger problems.  He reported exaggerated startle response and some mild hypervigilance.  The Veteran denied any treatment or diagnosis of PTSD or any other psychiatric problems.  He indicated that he did some seasonal work doing harvesting.  He reported that the longest job he held was as a miner for 20 years.  The Veteran lived with his wife.  

The Veteran was pleasant and cooperative during the interview.  He reported that his mood was "pleasant."  His affect was appropriate.  His thought process was goal-directed.  The Veteran reported occasional intrusive thoughts about his Vietnam experience.  He denied hallucinations or delusions.  He denied suicidal or homicidal ideation.  His insight and judgment were fair.  He was oriented to person, place, time, and situation.  His short-term and long-term memories were intact.  He was able to spell world backwards with two errors.  The psychologist diagnosed anxiety disorder NOS and assigned a GAF of 65.  The psychologist indicated that based on the  history and mental status examination, the Veteran had some mild symptoms of PTSD, but he did not meet the full criteria for PTSD.  The psychologist noted that the Veteran did not seem to have any persistent avoidance of situations that reminded him of Vietnam.  The psychologist found, however, that the Veteran did have anxiety disorder NOS related to his Vietnam service.  He explained that the GAF of 65 was indicative of mild symptoms due to the anxiety disorder NOS.

In a private psychological assessment dated in April 2008, the Veteran reported that he was self-employed as a crop harvester.  He described instrusive recollections of his combat experiences.  He reported difficulty with depressed mood, anxiety, panic symptoms, vegetative symptoms, and obsessive thinking.  He denied any suicidal ideation.  He reported sleep disturbance and nightmares of his wartime experience.  The Veteran described difficulty with an elevated startle response and a tendency to be hypervigilant to his surroundings.  He reported episodes of anger and irritability for no particular reason.  He reported that he had few friends, and indicated that he tended to avoid crowds.  The Veteran indicated that his sense of stress had significantly impacted intimate relationships.

The Veteran's affect was flattened and somewhat subdued.  His speech was clear and coherent.  He was oriented times three.  His associations were logical and orderly.  There was no evidence of thought disorder or delusional systematization.  The Veteran's insight and judgment abilities appeared intact.  His mood appeared rather depressed, and he reported difficulty with anxiety and panic symptoms.  He also reported difficulty with obsessive thinking.  His memory seemed generally within normal limits.  The Veteran was diagnosed with PTSD and assigned a GAF of 45/50.

On VA examination in November 2012, the examiner noted a diagnosis of generalized anxiety disorder and assigned a GAF of 65.  The examiner explained that the Veteran denied any persistent and distressing symptoms, and he did not have any medication prescribed.  The examiner found that the Veteran had some unusual mannerisms, withdrawl, and avoidance symptoms, but overall, he was able to function adequately.  The examiner noted that although a mental condition had been formally diagnosed, the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning, or to require continuous medication.  The Veteran reported that he was currently single, having been divorced four times.  He indicated that his last marriage lasted six or seven years, and ended six years ago "because I think she just got tired of me."  The Veteran lacked any insight into the problems in his marriages.  He reported that he did not have the tolerance to put up with conflict and would withdraw.  The Veteran indicated that he maintained a good relationship with both of his children, and maintained frequent contact with them.  He reported that he currently lived alone in his parent's house.  The Veteran reported that he currently worked harvesting wheat and grain for others during the summer.  He noted that he last worked nine years ago.  He denied ever being fired or terminated from a job.  He denied any occupational problems.

The Veteran reported getting startled by loud noises or people coming behind him.  He indicated that he did not like crowds, but denied "freaking out."  He reported that he did not like driving long distances, especially on the highway.  He indicated that he was prescribed Prozac 15 years ago for depression, but could not recall the exact details.  He noted that he believed it was over divorce and was situational.  He indicated that he was still working at the time and functioned well.  He indicated that he took the medication for one year, but did not feel that he really needed it.  The Veteran denied feeling depressed, and stated, "o.k. with everything."  He denied any sleep problems.  He reported infrequent nightmares.  He denied suicidal ideation.  He reported difficulty expressing himself.  The Veteran indicated that he had solitary interests, and no real friends.  The examiner noted that the Veteran had difficulty expressing his thoughts clearly and succinctly, and did not know why he was being seen for anxiety.  The examiner noted the following symptoms: depressed mood, suspiciousness, mild memory loss, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.

The examiner explained that the Veteran was a poor historian, and without his claims file, it was difficult to fully assess his mental condition.  The examiner noted that the Veteran admitted to being paranoid and overly suspicious of people, with mild depression.  The examiner found that overall, the Veteran's functioning was good, but due to his numerous jobs and multiple marriages, the examiner thought there was more to the Veteran's history than he expressed.

In an addendum dated in December 2012, the November 2012 examiner indicated that she reviewed the Veteran's claims file.  She noted that although a private doctor diagnosed the Veteran with PTSD in April 2008, she did not find a diagnosis of PTSD.  She noted that although the Veteran may have signs and symptoms of PTSD, he did not meet the full criteria of PTSD.  The examiner indicated that after a thorough review of all documents, her findings remained unchanged.

	Analysis

The Board finds that, for the period prior to November 9, 2012, the Veteran's psychiatric symptoms were commensurate with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by a 30 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.  In this regard, the Veteran demonstrated feelings of anxiety, depression, anger, irritability, exaggerated startle response, and some mild hypervigilance.

The Board acknowledges that the Veteran was assigned GAF scores of 45 and 50 during this period (June 2006 and April 2008), which suggests serious symptoms.  However, in both of the VA examinations, the Veteran's GAF scores have fallen into the "moderate" symptoms range (April 2007: 65 and November 2012: 65).  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

During this time period, the April 2007 VA examination and various treatment records showed no more than occupational and social impairment with an occasional decrease in the Veteran's work efficiency and intermittent periods of inability to perform occupational tasks.  Regarding occupational impairment, the Veteran did not report any problems with occupational functioning due to his psychiatric disorder.  In this regard, in his June 2006, evaluation, the Veteran indicated that he has primarily worked at a Mill (shipping/receiving/gold dredge) for the past 20 years.  He also noted that he raised cattle and farmed on the side.  In his April 2007 VA examination, the Veteran indicated that he did some seasonal work doing harvesting.  He reported that the longest job he held was as a miner for 20 years.

Additionally, the Board points out that socially, the Veteran was still able to function satisfactorily.  Although the Veteran reported problems in relationships (indicating he would isolate himself when an argument erupted), he reported close family relationships.  In particular, in the June 2006 evaluation, the Veteran indicated he was on good terms with all of his ex-wives.  He reported he was presently married, and found himself "very much at ease" with his wife.  He also noted that he was close with his two sons.  

The April 2007 examiner assigned a GAF score of 65, suggestive of moderate difficulty in social, occupational, or school functioning.  The Board finds that the GAF score of 65 and the Veteran's competent and credible reports of his symptoms and their effect on his functioning, indicate that the Veteran's psychiatric symptoms were commensurate with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and the evidence of record indicates that such problems adversely affected his social and occupational functioning to warrant a 30 percent rating, but no higher, prior to November 9, 2012.

Finally, as discussed above, the assignment of GAF scores of 45 and 45/50 in June 2006 and April 2008 are acknowledged, but the Board finds that the Veteran's symptoms during this time period were not productive of such severe impairment so as to warrant the assignment of a 50 percent disability rating.  Despite the Veteran's subjective complaints, the probative and persuasive evidence does not show significant signs of significant memory impairment, impaired judgment, impaired abstract thinking, or panic attacks.  The Veteran denied any treatment for any psychiatric problems.  There was no evidence of thought disorder or delusional systematization.  The Veteran also denied any thoughts or plans of hurting himself or others.  The mental status examinations revealed the Veteran was alert, oriented times three, calm, and cooperative.  The Veteran was dressed appropriately with fair hygiene and good eye contact.  His speech was fluent and his thought processes were coherent and goal-directed.  No overt psychosis was noted and his cognitive function seemed grossly intact.  His insight and judgment were fair, with fair impulse control.  Overall, his symptoms at this time, such as depressed mood, anxiety, and irritability, were much more aligned with symptoms for a 30 percent rating.  As such, the Board does not put substantial weight on these GAF scores.

The Veteran's anxiety disorder NOS during this time period did not result in occupational and social impairment with reduced reliability and productivity.  Nor did it rise to the more severe condition of occupational and social impairment with deficiencies in most areas.  Evidence of suicidal or homicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or any other symptom indicative of a 50 or 70 percent rating is not present.  Finally, the Veteran maintained healthy family relationships during this time period.  Therefore, total occupational and social impairment was not present.

Even when considering the Veteran's subjective complaints, the probative and persuasive evidence for the period prior to November 9, 2012, establishes that the Veteran is not entitled to a rating in excess of 30 percent during this period.  The evidence weighs against the Veteran's claim and it is not in equipoise.

For the period beginning November 9, 2012, the Veteran's psychiatric symptoms were commensurate with occupational and social impairment with reduced reliability and productivity, as contemplated by a 50 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.  In this regard, the Veteran demonstrated such symptoms as depressed mood, suspiciousness, mild memory loss, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships. 

In this case, the Veteran's manifestations include depressed mood, suspiciousness, mild memory loss, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  However, the Veteran does not exhibit frequent panic attacks, express suicidal ideation, display obsessional rituals which interfere with routine activities, exhibit illogical, obscure, or irrelevant speech, report spatial disorientation, or exhibit neglect for personal appearance or hygiene. 

As noted above, the Board acknowledges that a veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442.  However, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous. The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms do not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as necessary to warrant a 70 percent rating.  Nor does the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, in the November 2012 VA examination, the Veteran reported that he currently worked harvesting wheat and grain for others during the summer.  He noted that he last worked nine years ago.  He denied ever being fired or terminated from a job.  The Veteran denied any occupational problems.  Additionally, the VA examiner found that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning, or to require continuous medication.  Thus, the Veteran's anxiety disorder NOS does not result in marked occupational impairment.  As such, the Board finds that based on the Veteran's work history and the examinations of record, he does not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned herein is recognition of significant industrial impairment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board finds that the Veteran reported in the November 2012 VA examination that he was no longer married to his wife. However, the Veteran indicated that he maintained a good relationship with both of his children, and maintained frequent contact with them.  Moreover, the examiner found that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning, or to require continuous medication.

While the Board acknowledges some degree of social impairment, as discussed above, the Veteran has close relationships with his sons, and has reported some acquaintances.  The Board certainly is sympathetic to the social difficulties experienced by the Veteran as a result of his psychiatric symptoms; however, the Veteran does retain the ability to function in both the home and his community.  As such, while the Veteran may have significant social impairment due to his psychiatric symptoms, the Board finds that based on the lay and medical evidence of record, he does not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating. 

In summary, the Veteran does not have deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He does have deficiencies in these areas, but the greater weight of evidence demonstrates that it is to a degree contemplated by the 50 percent rating currently assigned.  The Board therefore concludes that his overall level of disability does not exceed his current 50 percent rating.  

The reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech is not illogical, obscure or irrelevant.  He is not in a near-continuous state of panic or disorientation and he does not experience hallucinations.  Although he exhibits some impairment in concentration, his thought process and communication is overall logical and coherent.  He does not exhibit inappropriate behavior, and his personal hygiene is appropriate.  There is no objective evidence of disorientation, hallucinations, or delusions.  He does have some social impairment, but he has an overall good relationship with his children.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating. 

The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for anxiety disorder NOS, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's anxiety disorder NOS are specifically contemplated by the schedular criteria.  The Veteran's anxiety disorder NOS disability is manifested by depressed mood, suspiciousness, mild memory loss, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for diabetes mellitus type II, residuals of a fractured right tibia, tinnitus, a left knee strain with osteoarthritis, a right knee strain with osteoarthritis, and bilateral hearing loss.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected anxiety disorder NOS has a profound effect on his ability to work in and of itself.  In this regard, in his November 2012 VA examination, the Veteran denied any problems with occupational functioning.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.



ORDER

Entitlement to an initial rating higher than 30 percent for anxiety disorder NOS, for the period prior to November 9, 2012, is denied.

Entitlement to an initial rating higher than 50 percent for anxiety disorder NOS, for the period beginning November 9, 2012, is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


